—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated June 12, 1997, which denied her motion for summary judgment.
Ordered that the order is affirmed, with costs.
There is nothing in the instant motion that could not have been raised in the plaintiff’s previous motion for summary judgment. It is well established that “ ‘[mjultiple summary judgment motions in the same action should be discouraged in the absence of a showing of newly discovered evidence or other sufficient cause’ ” (Giganti v Town of Hempstead, 186 AD2d 627, 628; La Freniere v Capital Dist. Transp. Auth., 105 AD2d 517, 518; see also, Dillon v Dean, 170 AD2d 574). Thus, the plaintiff’s latest motion for summary judgment was properly denied. Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.